Title: From Benjamin Franklin to Peter Collinson, 26 June 1753
From: Franklin, Benjamin
To: Collinson, Peter


Dear Friend
Newhaven in Connecticut June 26. 1753
I received a Letter from you on the Road hither, with one of the supplemental Papers on Electricity; and a Letter from our Friend Kalm. I condole with you sincerely on the Death of good Mrs. Collinson: I do not, however, offer to comfort you by Arguments drawn from Philosophy or Religion; such will readily occur to a Person of your Understanding and Piety. Natural Affections must have their Course. The best Remedy of Grief is Time.
I am now on a Journey to Boston, where I purpose to continue till the Heats are over, and from thence shall write to you. With this you will receive two of Mr. Elliot’s 4th Essays (one of them for Mr. Jackson) and a Poem on Visiting our Academy by Mr. Smith, Author of two Pieces I have already sent you on Education, one entitled The College of Mirania. He is now here with me, and intending soon for England, will deliver this to you, with his own hand.

In one of your late Letters, you mention’d, that besides the bountiful Benefaction then sent us, by the Proprietary, he meditated some Endowments for the Academy, if he should find it answer his Expectations. I hope it will answer and even exceed his Expectations. We now only want a Person in the Academy, qualified to teach the higher Parts of Learning, and finish the Youth in their Education. This Finishing, given by the Proprietors Beneficence, would in my Opinion leave the most lasting Impressions of Gratitude and Respect, and be productive of the best Effects, in a due Regard and Veneration for the Family among those who by their Education and Stations will be most capable of serving it; especially as the Professor himself, being under the greatest Obligation to the Founders, may take all Opportunities of making and fixing those Impressions in the Minds of his Pupils. I only hint this to you; as a Thought now occurs to me, that this Bearer, Mr. Smith, who has already given great Satisfaction as a Tutor to some young Gentlemen, and appears by his Mirania to have excellent Notions of Education, tho’ he goes home with other Views, may possibly be prevail’d on to engage in that Service, if proper Steps were taken with him. If you should think with me as to the Expediency and Utility of this Matter, I know I need not urge your Goodness to take some early Opportunity of proposing it to the Consideration of the Proprietors.
With great Esteem and Affection, I am, Dear Sir, Your obliged humble Servant
B Franklin
